Exhibit 10.10

 

One Financial Place

 

GUARANTY

 

THIS GUARANTY (“Guaranty”) is executed as of July 13, 2006, by BEACON CAPITAL
STRATEGIC PARTNERS IV, L.P. (hereinafter referred to as “Guarantor”), for the
benefit of WACHOVIA BANK, NATIONAL ASSOCIATION (“Lender”).

 

A.                                   ONE FINANCIAL PLACE PROPERTY LLC, a
Delaware limited liability company (“Borrower”) is indebted to Lender with
respect to a loan (“Loan”) pursuant to that certain Promissory Note, dated of
even date herewith, payable to the order of Lender in the original principal
amount of ONE HUNDRED EIGHTY-EIGHT MILLION SIX HUNDRED THOUSAND AND NO/100
DOLLARS ($188,600,000.00) (together with all renewals, replacements,
modifications, increases and extensions thereof, the “Note”), which is secured
by the liens and security interests created by that certain Mortgage, Security
Agreement, Assignment of Rents and Fixture Filing of even date herewith from
Borrower to Lender (collectively, the “Security Instrument”), and further
evidenced, secured or governed by the other Loan Documents (as defined in the
Security Instrument); and

 

B.                                     Lender is not willing to make the Loan,
or otherwise extend credit, to Borrower unless Guarantor unconditionally
guarantees payment and performance to Lender of the Guaranteed Obligations (as
hereinafter defined); and

 

C.                                     Guarantor is the owner of a direct or
indirect interest in Borrower, and Guarantor will directly benefit from Lender’s
making the Loan to Borrower.

 

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

 

ARTICLE I
NATURE AND SCOPE OF GUARANTY

 

Section 1.1                                      GUARANTY OF OBLIGATION.
Guarantor hereby absolutely, irrevocably and unconditionally guarantees to
Lender (and its successors and assigns) the payment and performance of the
Guaranteed Obligations as and when the same shall be due and payable, whether
upon demand by Lender or by lapse of time, by acceleration of maturity or
otherwise. Guarantor hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as a
primary obligor, and that Guarantor shall fully perform each and every term and
provision hereof.

 

Section 1.2                                      DEFINITION OF GUARANTEED
OBLIGATIONS. As used herein, the term “Guaranteed Obligations” shall be deemed
to include, and Guarantor shall be liable for, and shall indemnify, defend and
hold Lender and each other Indemnified Party harmless from and against, any and
all Losses (as hereinafter defined) actually incurred or suffered by Lender or
any other Indemnified Party arising out of or in connection with the matters
listed below:

 

--------------------------------------------------------------------------------


 

(a)                                  fraud or intentional misrepresentation by
Borrower, Guarantor or Affiliates of Borrower or Guarantor in connection with
the Security Instrument, the Note or the other Loan Documents;

 

(b)                                 after and during the continuance of an Event
of Default, the failure of Borrower to apply Rent to Property-related expenses
or sums due Lender under the Loan Documents;

 

(c)                                  the misapplication or conversion by
Borrower or any Affiliate thereof of any Loss Proceeds or tenant security
deposits;

 

(d)                                 any arson or physical waste to or of the
Property or physical damage to the Property resulting from the intentional acts
or intentional omissions of Borrower or any Affiliate of Borrower;

 

(e)                                  Borrower’s failure to materially comply
with the provisions of Sections 2.02(g), 16.01 or 16.02, inclusive, of the
Security Instrument;

 

(f)                                    the exercise of any right or remedy under
any federal, state or local forfeiture laws resulting in the loss or impairment
of the lien of the Security Instrument, or the priority thereof, against the
Property as a result of the criminal acts or omissions of Borrower or Guarantor
or any Affiliates thereof;

 

(g)                                 a voluntary Transfer in violation of the
provisions of Article IX of the Security Instrument; or

 

(h)                                 (i) any proceeding, action, petition or
filing under the Bankruptcy Code, or any similar state or federal law now or
hereafter in effect relating to bankruptcy, reorganization or insolvency, or the
arrangement or adjustment of debts affecting Borrower, shall be filed by
Borrower, or (ii) Borrower or Guarantor or any Affiliate of either of them shall
collude to have such proceeding, action, petition, or filing instituted against
Borrower or shall otherwise institute any proceeding for Borrower’s dissolution
or liquidation.

 

For purposes of this Guaranty, the term “Losses” includes any and all claims,
suits, liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, fines,
penalties, charges, fees, expenses, judgments, awards, amounts paid in
settlement, foreseeable and of whatever kind or nature (including but not
limited to reasonable attorneys’ fees and other costs of defense), actually
suffered or incurred by Lender in connection with the Loan but shall not include
any consequential damages.

 

Section 1.3                                      NATURE OF GUARANTY. This
Guaranty is an irrevocable, absolute, continuing guaranty of payment and
performance and is not a guaranty of collection. This Guaranty shall continue to
be effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by Guarantor and after (if Guarantor is a natural
Person) Guarantor’s death (in which event this Guaranty shall be binding upon
Guarantor’s estate and Guarantor’s legal representatives and heirs). The
obligations of Guarantor under this Guaranty shall survive any foreclosure
proceeding, any foreclosure sale and delivery of any deed in lieu of
foreclosure, and any release of record of the Security Instrument. The fact that
at any time or

 

2

--------------------------------------------------------------------------------


 

from time to time the Guaranteed Obligations may be increased or reduced shall
not release or discharge the obligation of Guarantor to Lender with respect to
the Guaranteed Obligations. This Guaranty may be enforced by Lender and any
subsequent holder of the Note and shall not be discharged by the assignment or
negotiation of all or part of the Note.

 

Section 1.4                                      GUARANTEED OBLIGATIONS NOT
REDUCED BY OFFSET. The Guaranteed Obligations and the liabilities and
obligations of Guarantor to Lender hereunder shall not be reduced, discharged or
released because or by reason of any existing or future offset, claim or defense
(other than the defense of performance) of Borrower, or any other Person,
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

 

Section 1.5                                      PAYMENT BY GUARANTOR. If all or
any part of the Guaranteed Obligations shall not be punctually paid when due,
whether at maturity or earlier by acceleration or otherwise, but subject to any
applicable notice and cure periods provided to Borrower with respect thereto
under any of the Loan Documents, Guarantor shall, immediately upon demand by
Lender, and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity, or any other notice whatsoever, pay in lawful
money of the United States of America, the amount due on the Guaranteed
Obligations to Lender at Lender’s address as set forth herein. Such demand(s)
may be made at any time coincident with or after the time for payment of all or
part of the Guaranteed Obligations, and may be made from time to time with
respect to the same or different items of Guaranteed Obligations. Such demand
shall be deemed made, given and received in accordance with the notice
provisions hereof.

 

Section 1.6                                      NO DUTY TO PURSUE OTHERS. It
shall not be necessary for Lender (and Guarantor hereby waives any rights which
Guarantor may have to require Lender), in order to enforce this Guaranty against
Guarantor, first to (i) institute suit or exhaust its remedies against Borrower
or others liable on the Loan or the Guaranteed Obligations or any other Person,
(ii) enforce Lender’s rights against any collateral which shall ever have been
given to secure the Loan, (iii) enforce Lender’s rights against any other
guarantors of the Guaranteed Obligations, (iv) join Borrower or any others
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty, (v) exhaust any remedies available to Lender against any collateral
which shall ever have been given to secure the Loan, or (vi) resort to any other
means of obtaining payment of the Guaranteed Obligations. Lender shall not be
required to mitigate damages (unless required by law) or take any other action
to reduce, collect or enforce the Guaranteed Obligations.

 

Section 1.7                                      WAIVERS. Guarantor agrees to
the provisions of the Loan Documents, and, except with respect to notices which
Guarantor is specifically entitled to receive hereunder or Borrower is
specifically entitled to receive under any of the Loan Documents, hereby waives
notice of (i) any loans or advances made by Lender to Borrower, (ii) acceptance
of this Guaranty, (iii) any amendment or extension of the Note or of any other
Loan Documents, (iv) the execution and delivery by Borrower and Lender of any
other loan or credit agreement or of Borrower’s execution and delivery of any
promissory notes or other documents arising under the Loan Documents or in
connection with the Property, (v) the occurrence of any breach by Borrower or

 

3

--------------------------------------------------------------------------------


 

Event of Default, (vi) Lender’s transfer or disposition of the Guaranteed
Obligations, or any part thereof, (vii) sale or foreclosure (or posting or
advertising for sale or foreclosure) of any collateral for the Guaranteed
Obligations, (viii) protest, proof of non-payment or default by Borrower, or
(ix) any other action at any time taken or omitted by Lender, and, generally,
all demands and notices of every kind in connection with this Guaranty, the Loan
Documents, any documents or agreements evidencing, securing or relating to any
of the Guaranteed Obligations and the obligations hereby guaranteed. Lender
agrees that it shall provide Guarantor with written notice of any claim or
demand which Lender has determined could give rise to payment and performance of
the Guaranteed Obligations under this Guaranty. Such notice shall be given
promptly after Lender becomes aware of facts that render the guaranty herein
applicable and shall specify, to Lender’s knowledge, the facts giving rise to
the alleged claim and the amount, to the extent determinable, of liability for
which a claim under this Guaranty is asserted. Lender and Guarantor each agrees
that it will not settle or otherwise compromise any such action, suit or
proceeding brought by a third party (i.e., not Lender, Borrower, Guarantor or
any Affiliate of any of them) without the written consent of the other party,
which consent shall not be unreasonably withheld or delayed; provided, however,
that Guarantor shall have the right to settle or otherwise compromise any such
action, suit or proceeding brought by a third party without the prior consent of
Lender so long as any such settlement or compromise does not create any
obligation on the part of Lender or adversely affect the rights of Lender under
the Loan Documents, and provided further, however, if an Event of Default has
occurred and is continuing, the provisions of this sentence shall not apply to
Lender.

 

Section 1.8                                      PAYMENT OF EXPENSES. In the
event that Guarantor should breach or fail to timely perform any provisions of
this Guaranty, Guarantor shall, within ten (10) Business Days of demand by
Lender, pay Lender all costs and expenses (including court costs and reasonable
attorneys’ fees) incurred by Lender in the enforcement hereof or the
preservation of Lender’s rights hereunder. The covenant contained in this
Section shall survive the payment and performance of the Guaranteed Obligations.

 

Section 1.9                                      EFFECT OF BANKRUPTCY. In the
event that, pursuant to any insolvency, bankruptcy, reorganization, receivership
or other debtor relief law, or any judgment, order or decision thereunder,
Lender must rescind or restore any payment, or any part thereof, received by
Lender in satisfaction of the Guaranteed Obligations, as set forth herein, any
prior release or discharge from the terms of this Guaranty given to Guarantor by
Lender shall be without effect, and this Guaranty shall remain in full force and
effect. It is the intention of Borrower and Guarantor that Guarantor’s
obligations hereunder shall not be discharged except by Guarantor’s performance
of such obligations and then only to the extent of such performance.

 

Section 1.10                                DEFERRAL OF RIGHTS OF SUBROGATION,
REIMBURSEMENT AND CONTRIBUTION.

 

(a)                                  Notwithstanding any payment or payments
made by Guarantor hereunder, unless and until payment in full of the Debt (and
including interest accruing on the Note after the commencement of a proceeding
by or against Borrower under the Bankruptcy Code, which interest the parties
agree shall remain a claim that is prior and superior to any claim of Guarantor
notwithstanding any contrary practice, custom or ruling in cases under the
Bankruptcy Code), (i) Guarantor will not assert or exercise any right of Lender
or of Guarantor against Borrower to

 

4

--------------------------------------------------------------------------------


 

recover the amount of any payment made by Guarantor to Lender by way of
subrogation, reimbursement, contribution, indemnity, or otherwise arising by
contract or operation of law, and Guarantor shall not have any right of recourse
to or any claim against assets or property of Borrower; and (ii) Guarantor
agrees not to seek contribution or indemnity or other recourse from any other
guarantor.

 

(b)                                 Until payment in full of the Debt (and
including interest accruing on the Note after the commencement of a proceeding
by or against Borrower under the Bankruptcy Code, which interest the parties
agree shall remain a claim that is prior and superior to any claim of Guarantor
notwithstanding any contrary practice, custom or ruling in cases under the
Bankruptcy Code), Guarantor agrees not to accept any payment or satisfaction of
any kind of indebtedness of Borrower to Guarantor and hereby assigns such
indebtedness to Lender, including the right to file proof of claim and to vote
thereon in connection with any such proceeding under the Bankruptcy Code,
including the right to vote on any plan of reorganization. If any amount of the
type more particularly described in the first sentence of this
Section 1.10(b) shall nevertheless be paid to Guarantor by Borrower or another
guarantor prior to payment in full of all sums owed to Lender under the Loan
Documents (the “Obligations”), such amount shall be held in trust for the
benefit of Lender and shall forthwith be paid to Lender to be credited and
applied to the Guaranteed Obligations, whether matured or unmatured.

 

(c)                                  The provisions of this Section 1.10 shall
survive the termination of this Guaranty, and any satisfaction and discharge of
Borrower by virtue of any payment, court order or any applicable law.

 

Section 1.11                                “BORROWER”. The term “Borrower” as
used herein shall include any new or successor corporation, association,
partnership (general or limited), joint venture, limited liability company,
trust or other individual or organization formed as a result of any merger,
reorganization, sale, transfer, devise, gift or bequest of Borrower or any
interest in Borrower.

 

ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING
GUARANTOR’S OBLIGATIONS

 

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice, other than notices which Guarantor is specifically entitled to
receive hereunder or which Borrower is entitled to receive under the Loan
Documents) which Guarantor might otherwise have as a result of or in connection
with any of the following:

 

Section 2.1                                      MODIFICATIONS. Any renewal,
extension, increase, modification, alteration or rearrangement of all or any
part of the Guaranteed Obligations, Note, Loan Documents, or other document,
instrument, contract or understanding between Borrower and

 

5

--------------------------------------------------------------------------------


 

Lender, or any other parties, pertaining to the Guaranteed Obligations or any
failure of Lender to notify Guarantor of any such action.

 

Section 2.2                                      ADJUSTMENT. Any adjustment,
indulgence, forbearance or compromise that might be granted or given by Lender
to Borrower or Guarantor.

 

Section 2.3                                      CONDITION OF BORROWER OR
GUARANTOR. The insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of Borrower, Guarantor or
any other Person at any time liable for the payment of all or part of the
Guaranteed Obligations; or any dissolution of Borrower or Guarantor, or any
sale, lease or transfer of any or all of the assets of Borrower or Guarantor, or
any changes in the shareholders, partners or members of Borrower or Guarantor;
or any reorganization of Borrower or Guarantor.

 

Section 2.4                                      INVALIDITY OF GUARANTEED
OBLIGATIONS. The invalidity, illegality or unenforceability of all or any part
of the Guaranteed Obligations, or any document or agreement executed in
connection with the Guaranteed Obligations, for any reason whatsoever, including
without limitation the fact that (i) the Guaranteed Obligations, or any part
thereof, exceed the amount permitted by law, (ii) the act of creating the
Guaranteed Obligations, or any part thereof, is ultra vires, (iii) the officers
or representatives executing the Note or the other Loan Documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority, (iv) the
Guaranteed Obligations violate applicable usury laws, (v) Borrower has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from
Borrower, (vi) the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations, or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible or unenforceable, or
(vii) the Note or any of the other Loan Documents has been forged or otherwise
is irregular or not genuine or authentic, it being agreed that Guarantor shall
remain liable hereon regardless of whether Borrower or any other Person be found
not liable on the Guaranteed Obligations or any part thereof for any reason.

 

Section 2.5                                      RELEASE OF OBLIGORS. Any full
or partial release of the liability of Borrower on the Guaranteed Obligations,
or any part thereof, or of any co-guarantors, or any other Person or entity now
or hereafter liable, whether directly or indirectly, jointly, severally, or
jointly and severally, to pay, perform, guarantee or assure the payment of the
Guaranteed Obligations, or any part thereof, it being recognized, acknowledged
and agreed by Guarantor that Guarantor may be required to pay the Guaranteed
Obligations in full without assistance or support of any other Person, and
Guarantor has not been induced to enter into this Guaranty on the basis of a
contemplation, belief, understanding or agreement that other parties will be
liable to pay or perform the Guaranteed Obligations, or that Lender will look to
other parties to pay or perform the Guaranteed Obligations.

 

Section 2.6                                      OTHER COLLATERAL. The taking or
accepting of any other security, collateral or guaranty, or other assurance of
payment, for all or any part of the Guaranteed Obligations.

 

6

--------------------------------------------------------------------------------


 

Section 2.7                                      RELEASE OF COLLATERAL. Any
release, surrender, exchange, subordination, deterioration, waste, loss or
impairment (including without limitation negligent, willful, unreasonable or
unjustifiable impairment) of any collateral, property or security at any time
existing in connection with, or assuring or securing payment of, all or any part
of the Guaranteed Obligations.

 

Section 2.8                                      CARE AND DILIGENCE. The failure
of Lender or any other Person to exercise diligence or reasonable care in the
preservation, protection, enforcement, sale or other handling or treatment of
all or any part of any collateral, property or security, including but not
limited to any neglect, delay, omission, failure or refusal of Lender (i) to
take or prosecute any action for the collection of any of the Guaranteed
Obligations, (ii) to foreclose, or initiate any action to foreclose, or, once
commenced, prosecute to completion any action to foreclose upon any security
therefor, or (iii) to take or prosecute any action in connection with any
instrument or agreement evidencing or securing all or any part of the Guaranteed
Obligations.

 

Section 2.9                                      UNENFORCEABILITY. The fact that
any collateral, security, security interest or lien contemplated or intended to
be given, created or granted as security for the repayment of the Guaranteed
Obligations, or any part thereof, shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other security interest or
lien, it being recognized and agreed by Guarantor that Guarantor is not entering
into this Guaranty in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectibility or value of any of the collateral for
the Guaranteed Obligations.

 

Section 2.10                                MERGER. The reorganization, merger
or consolidation of Borrower into or with any other corporation or entity.

 

Section 2.11                                PREFERENCE. Any payment by Borrower
to Lender is held to constitute a preference under bankruptcy laws, or for any
reason Lender is required to refund such payment or pay such amount to Borrower
or someone else.

 

Section 2.12                                OTHER ACTIONS TAKEN OR OMITTED. Any
other action taken or omitted to be taken with respect to the Loan Documents,
the Guaranteed Obligations, or the security and collateral therefor, whether or
not such action or omission prejudices Guarantor or increases the likelihood
that Guarantor will be required to pay the Guaranteed Obligations pursuant to
the terms hereof, it is the unambiguous and unequivocal intention of Guarantor
that Guarantor shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether or not contemplated, and whether or not otherwise or
particularly described herein, which obligation shall be deemed satisfied only
upon the full and final payment and satisfaction of the Guaranteed Obligations.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:

 

7

--------------------------------------------------------------------------------


 

Section 3.1                                      BENEFIT. Guarantor is an
Affiliate of Borrower, is the owner of a direct or indirect interest in
Borrower, and has received, or will receive, direct or indirect benefit from the
making of this Guaranty with respect to the Guaranteed Obligations.

 

Section 3.2                                      FAMILIARITY AND RELIANCE.
Guarantor is familiar with, and has independently reviewed books and records
regarding, the financial condition of Borrower and is familiar with the value of
any and all collateral intended to be created as security for the payment of the
Note or Guaranteed Obligations; provided, however, Guarantor is not relying on
such financial condition or the collateral as an inducement to enter into this
Guaranty.

 

Section 3.3                                      NO REPRESENTATION BY LENDER.
Neither Lender nor any other Person has made any representation, warranty or
statement to Guarantor in order to induce Guarantor to execute this Guaranty.

 

Section 3.4                                      GUARANTOR’S FINANCIAL
CONDITION. As of the date hereof, and after giving effect to this Guaranty and
the contingent obligation evidenced hereby, Guarantor is, and will be, Solvent.

 

Section 3.5                                      LEGALITY. The execution,
delivery and performance by Guarantor of this Guaranty and the consummation of
the transactions contemplated hereunder do not, and will not, contravene or
conflict with any law, statute or regulation whatsoever to which Guarantor is
subject or constitute a default (or an event which with notice or lapse of time
or both would constitute a default) under, or result in the breach of, any
indenture, mortgage, deed of trust, charge, lien, or any contract, agreement or
other instrument to which Guarantor is a party or which may be applicable to
Guarantor. This Guaranty is a legal and binding obligation of Guarantor and is
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors’ rights.

 

Section 3.6                                      SURVIVAL. All representations
and warranties made by Guarantor herein shall survive the execution hereof.

 

Section 3.7                                      REVIEW OF DOCUMENTS. Guarantor
has examined the Note and all of the Loan Documents.

 

Section 3.8                                      LITIGATION. Except as otherwise
disclosed to Lender, there are no proceedings pending or, so far as Guarantor
knows, threatened before any court or administrative agency which, if decided
adversely to Guarantor, would materially adversely affect the financial
condition of Guarantor or the authority of Guarantor to enter into, or the
validity or enforceability of, this Guaranty.

 

Section 3.9                                      TAX RETURNS. Guarantor has
filed all required federal, state and local tax returns and has paid all taxes
as shown on such returns as they have become due. No claims have been assessed
and are unpaid with respect to such taxes.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS

 

Section 4.1                                      SUBORDINATION OF ALL GUARANTOR
CLAIMS. As used herein, the term “Guarantor Claims” shall mean all debts and
liabilities of Borrower to Guarantor, whether such debts and liabilities now
exist or are hereafter incurred or arise, or whether the obligations of Borrower
thereon are direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or liabilities be evidenced
by note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by Guarantor. To the extent the provisions of Section 1.10
hereof are unenforceable, the Guarantor Claims shall include, without
limitation, all rights and claims of Guarantor against Borrower (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guaranteed Obligations. Upon the occurrence and during the
continuance of an Event of Default, Guarantor shall not receive or collect,
directly or indirectly, from Borrower any amount upon the Guarantor Claims.

 

Section 4.2                                      CLAIMS IN BANKRUPTCY. In the
event of receivership, bankruptcy, reorganization, arrangement, debtor’s relief,
or other insolvency proceedings involving Guarantor as debtor, Lender shall have
the right to prove its claim in any such proceeding so as to establish its
rights hereunder and receive directly from the receiver, trustee or other court
custodian dividends and payments which would otherwise be payable upon Guarantor
Claims. Guarantor hereby assigns such dividends and payments to Lender. Should
Lender receive, for application upon the Guaranteed Obligations, any such
dividend or payment which is otherwise payable to Guarantor, and which, as
between Borrower and Guarantor, shall constitute a credit upon the Guarantor
Claims, then upon payment to Lender in full of the Guaranteed Obligations,
Guarantor shall become subrogated to the rights of Lender to the extent that
such payments to Lender on the Guarantor Claims have contributed toward the
liquidation of the Guaranteed Obligations, and such subrogation shall be with
respect to that portion of the Guaranteed Obligations which would have been
unpaid if Lender had not received dividends or payments upon the Guarantor
Claims.

 

Section 4.3                                      PAYMENTS HELD IN TRUST. In the
event that, notwithstanding anything to the contrary in this Guaranty, Guarantor
should receive any funds, payment, claim or distribution which is prohibited by
this Guaranty, Guarantor agrees to hold in trust for Lender an amount equal to
the amount of all funds, payments, claims or distributions so received, and
agrees that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions so received except to pay them promptly to
Lender, and Guarantor covenants promptly to pay the same to Lender.

 

Section 4.4                                      LIENS SUBORDINATE. Guarantor
agrees that any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Guarantor Claims
shall be and remain inferior and subordinate to any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower’s assets securing
payment of the Guaranteed Obligations, regardless of whether such encumbrances
in favor of Guarantor or Lender presently exist or are hereafter created or
attach. Without the prior written consent of Lender, Guarantor shall not
(i) exercise or enforce any creditor’s right it may have against Borrower, or
(ii) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to

 

9

--------------------------------------------------------------------------------


 

enforce any liens, mortgages, deeds of trust, security interests, collateral
rights, judgments or other encumbrances on assets of Borrower held by Guarantor.

 

ARTICLE 5
MISCELLANEOUS

 

Section 5.1                                      NO WAIVER; REMEDIES CUMULATIVE.
No failure or delay on the part of Lender in exercising any right, remedy, power
or privilege hereunder or under the other Loan Documents and no course of
dealing between Guarantor and Lender shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder or under the other Loan Documents preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege
hereunder or thereunder. The rights and remedies provided herein and in the
other Loan Documents are cumulative and not exclusive of any rights or remedies
provided by law. The giving of notice to or demand on Guarantor, which notice or
demand is not required hereunder or under the other Loan Documents (except as
otherwise provided herein or therein), shall not entitle Guarantor to any other
or further notice or demand in similar or other circumstances or constitute a
waiver of the rights, remedies, powers or privileges of Lender in any
circumstances not requiring notice or demand.

 

Section 5.2                                      NOTICES. All notices, requests
and other communications to any party hereunder or under the Note shall be given
in the manner set forth in Article XI of the Security Instrument, and to each
addressee at the address set forth below:

 

Guarantor:                                                                                                                                       
Beacon Capital Strategic Partners IV, L.P.
c/o Beacon Capital Partners, LLC
One Federal Street
Boston, Massachusetts 02110
Attn:  General Counsel
Facsimile No.:  (617) 457-0499

 

With a copy
to:                                                                                                            
Goulston & Storrs, P.C.
400 Atlantic Avenue
Boston, Massachusetts 02110
Attn:   Robert J. Mack, Esq.
Facsimile No.:   (617) 574-7613

 

Lender:                                                                                                                                                       
Wachovia Bank, National Association
Commercial Real Estate Services
8739 Research Drive URP 4
NC 1075
Charlotte, North Carolina 28262
Facsimile No.:  (704) 715-0056

 

With a copy
to:                                                                                                            
Proskauer Rose LLP
1585 Broadway



10

--------------------------------------------------------------------------------


 

New York, New York  10036
Attn:   David J. Weinberger, Esq.
Facsimile No.:   (212) 969-2900

 

or such other address as Guarantor or Lender shall hereafter specify by not less
than ten (10) days prior written notice as provided herein; provided, however,
that notwithstanding any provision of this Section to the contrary, such notice
of change of address shall be deemed given only upon actual receipt thereof.
Rejection or other refusal to accept or the inability to deliver because of
changed addresses of which no notice was given as herein required shall be
deemed to be receipt of the notice, demand, statement, request or consent.

 

Section 5.3                                      GOVERNING LAW; JURISDICTION.
This Guaranty shall be governed by and construed in accordance with the laws of
the State of Illinois and the applicable laws of the United States of America.
Guarantor hereby irrevocably submits to the jurisdiction of any court of
competent jurisdiction located in the State of Illinois in connection with any
proceeding arising out of or relating to this Guaranty.

 

Section 5.4                                      INVALID PROVISIONS. If any
provision of this Guaranty is held to be invalid, illegal or unenforceable in
any respect, this Guaranty shall be construed without such provision.

 

Section 5.5                                      AMENDMENTS. The terms of this
Guaranty, together with the terms of the other Loan Documents, constitute the
entire understanding and agreement of the parties hereto and supersede all prior
agreements, understandings and negotiations between Guarantor and Lender with
respect to the Guaranteed Obligations. This Guaranty, and any provisions hereof,
may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act on the part of Guarantor or Lender, but only by
an agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

 

Section 5.6                                      PARTIES BOUND; ASSIGNMENT. This
Guaranty shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, assigns and legal representatives; provided,
however, that Guarantor may not, without the prior written consent of Lender,
assign any of its rights, powers, duties or obligations hereunder.

 

Section 5.7                                      HEADINGS; CONSTRUCTION OF
DOCUMENTS; DEFINITIONS. The headings and captions of various sections of this
Guaranty are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
Guarantor acknowledges that it was represented by competent counsel in
connection with the negotiation and drafting of this Guaranty and the other Loan
Documents and that neither this Guaranty nor the other Loan Documents shall be
subject to the principle of construing the meaning against the Person who
drafted same. All capitalized terms not otherwise defined herein shall have the
meanings set forth in the Security Instrument.

 

Section 5.8                                      RECITALS. The recital and
introductory paragraphs hereof are a part hereof, form a basis for this Guaranty
and shall be considered prima facie evidence of the facts and documents referred
to therein.

 

11

--------------------------------------------------------------------------------


 

Section 5.9                                      COUNTERPARTS. To facilitate
execution, this Guaranty may be executed in as many counterparts as may be
convenient or required. It shall not be necessary that the signature or
acknowledgment of, or on behalf of, each party, or that the signature of all
Persons required to bind any party, or the acknowledgment of such party, appear
on each counterpart. All counterparts shall collectively constitute a single
instrument. It shall not be necessary in making proof of this Guaranty to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, and the respective acknowledgments of, each of
the parties hereto. Any signature or acknowledgment page to any counterpart may
be detached from such counterpart without impairing the legal effect of the
signatures or acknowledgments thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
or acknowledgment pages.

 

Section 5.10                                CUMULATIVE RIGHTS. The rights of
Lender under this Guaranty shall be separate, distinct and cumulative and none
shall be given effect to the exclusion of the others. No act of Lender shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision. Lender shall not be limited exclusively to the
rights and remedies herein stated but shall be entitled, subject to the terms of
this Guaranty, to every right and remedy now or hereafter afforded by law.

 

Section 5.11                                WAIVER OF RIGHT TO TRIAL BY JURY.
EACH OF GUARANTOR AND LENDER WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER OR IN ANY COUNTERCLAIM ASSERTED
BY GUARANTOR OR BY LENDER OR ITS AGENTS, OR IN ANY MATTERS WHATSOEVER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS GUARANTY, THE DEBT OR THE GUARANTEED
OBLIGATIONS.

 

*****

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the day and
year first above written.

 

 

BEACON CAPITAL STRATEGIC PARTNERS IV, L.P.,

 

a Delaware limited partnership

 

 

 

By:

BCP Strategic Partners IV, L.P., a Delaware

 

 

limited partnership, its general partner

 

 

 

 

By:

BCP Strategic Partners IV GP, LLC, a Delaware limited

 

 

liability company, its general partner

 

 

 

 

By:

Beacon Capital Partners, LLC, a Delaware
limited liability company, its member

 

 

 

 

By:

 

 

 

 

Nancy J. Broderick

 

 

Managing Director

 

--------------------------------------------------------------------------------